Citation Nr: 0828617	
Decision Date: 08/22/08    Archive Date: 09/02/08	

DOCKET NO.  06-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of $3,963.67 in educational benefits 
was validly created.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1996 to 
May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The case is now ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Pursuant to his application, the qualifying veteran was 
enrolled in a course of education for which he was approved 
for VA educational benefits.  

3.  The educational period was to cover from 10 August 2005 
to 10 March 2006, but the veteran withdrew from the two 
courses for which he was approved for VA educational benefits 
effective on 5 November 2005, after the school's drop/add 
time had expired, with punitive grades that would count 
toward his degree.  

4.  In accordance with the governing VA regulation, upon 
receipt of notice from the educational institution that the 
veteran ceased pursuing the course of education for which he 
was approved for VA benefits, the RO retroactively terminated 
the educational assistance benefits which resulted in an 
overpayment of $3,963.67.  

5.  The circumstances surrounding the veteran's withdrawal 
and failure to satisfactorily complete the courses of 
education for which he applied and was approved are not 
mitigating in nature.  


CONCLUSION OF LAW

The $3,963.67 overpayment at issue was validly created.  
38 U.S.C.A., Chapter 34, § 5107; 38 C.F.R. § 21.7639 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The US Court of Appeals for Veterans 
Claims (Court) has held that the Veterans Claims Assistance 
Act (VCAA) is inapplicable to claims with respect to recovery 
of overpayments of VA benefits.  Barger v. Principi, 16 Vet. 
App. 132 (2002).  In this regard, the Board notes that the 
veteran had already been approved for VA educational 
assistance benefits in the past and the evidence on file 
demonstrates that he knew or should have known of the general 
requirements with respect to satisfactory course completion 
for any education for which he had applied and been approved 
for payment of VA education benefits.  

The statutory rules for payments to eligible veterans of 
veterans educational assistance benefits are governed at 
38 U.S.C.A. Chapter 34, §§ 3481 to 3493 (West 2002).  This 
chapter provides that VA shall, in accordance with the 
applicable provisions of this section and Chapter 36 of this 
title, pay to each eligible veteran who is pursuing a program 
of education under this chapter an educational assistance 
allowance to meet, in part, the expenses of the veteran's 
subsistence, tuition, fees, supplies, books, equipment, and 
other educational costs.  Id.  

The payment of educational assistance at the monthly rates 
established shall be subject to reduction, whenever the 
circumstances described in this section arise.  (a) 
withdrawal from a course or receipt of a nonpunitive grade 
affects payments to a reservist.  VA will not pay benefits to 
a reservist for pursuit of a course from which the reservist 
withdraws or receives a nonpunitive grade which is not used 
in requirements for graduation unless the provisions of this 
paragraph are met (i) the reservist withdraws because he or 
she is ordered to active duty; or (ii) both of the following 
exist.  (A) There are mitigating circumstances, and (B) the 
reservist submits a description of the circumstances in 
writing to VA either within one year from the date VA 
notifies the reservist that he or she must submit the 
mitigating circumstances, or at a later date if the reservist 
is able to show good cause why the one-year time limit should 
be extended to the date on which he submitted the description 
of the mitigating circumstances.  38 U.S.C.A. § 3471; 
38 C.F.R. § 21.7639  

The amount of the overpayment of educational assistance paid 
to a reservist constitutes a liability of that reservist 
unless (1) the overpayment is waived, or (2) the overpayment 
results from an administrative error or an error in judgment.  
38 U.S.C.A. § 21.7644(c).  

In order to receive educational assistance for the pursuit of 
a program of education, a reservist must maintain 
satisfactory progress.  Progress is unsatisfactory if the 
reservist does not satisfactorily progress according to the 
regulatory prescribed standards of the educational 
institution he is attending.  38 U.S.C.A. § 3474; 38 C.F.R. 
§ 21.7653.  In order to receive educational assistance for 
pursuit of a program of education, a reservist must maintain 
satisfactory course attendance, and VA will discontinue 
educational assistance if the reservist does not maintain 
satisfactory course attendance according to the regularly 
prescribed standards of the educational institution in which 
he or she is enrolled.  Id. at (c).  

Analysis:  In October 2005, the veteran, who had already been 
participating in a program of VA educational assistance, 
applied for educational assistance benefits for two courses 
totaling six hours with the American Graduate University in 
Covina, California.  This educational program was to extend 
from October 2005 to March 2006.  

It was subsequently discovered that on 5 November 2005, the 
veteran had completed three lessons in one course, and no 
lessons in the other course, and that after numerous contacts 
he notified his instructor that he would have to take a 
failure for these classes from which he withdrew, after the 
drop/add period had ended, including the receipt of punitive 
grades which would be counted toward course completion.  Upon 
discovery of this fact, the RO, in accordance with the 
governing regulation prohibiting payment of educational 
benefits for pursuit of education from which the reservist 
withdraws, notified the veteran that his educational 
assistance benefits had been retroactively terminated to the 
day following his withdrawal from school.  This resulted in 
an overpayment of $3,963.67, a debt the veteran is required 
to repay VA for educational assistance benefits paid for a 
period when the veteran was not attending school.  

The veteran disagreed with this action and wrote that he did 
not deny that he dropped the classes, but that his reason for 
dropping them was largely due to delays in the VA processing 
his request to begin benefits on this program of education, 
and also delays in the American Graduate University 
submitting required information to VA.  He wrote that in 
October 2005, he submitted his original request to transfer 
educational benefits to AGU.  He had already received 
benefits and was in the system as far as eligibility.  He 
wrote that after the application was approved, there were 
problems in completing the paperwork which did not result in 
him receiving his educational benefits immediately.  He wrote 
that he was notified in early January 2006 that his 
educational benefits had been processed and he received an 
apology for the delay.  Finally, he wrote that he was unsure 
about being compensated for the courses so "I did not begin 
work on them until I had received payment from the VA."  He 
said he made a good faith effort to complete the courses, 
"but by that time, I was already far behind."  He also wrote 
that he had scheduled work and personal events surrounding 
starting these courses in November 2005, but by the time he 
actually began, events that he had postponed took precedence 
over schooling.  

The Board finds that a clear preponderance of the evidence on 
file supports a finding that there are no mitigating 
circumstances presented sufficient to adequately explain or 
excuse the veteran's failure to comply with the requirements 
of his approved educational assistance.  The veteran had 
previously been enrolled in a course of VA educational 
assistance, and certainly is shown to have understood the 
general rules regarding satisfactory course completion for 
continued receipt of VA educational benefits.  Simply because 
there was a delay in the processing of the paperwork 
necessary for the veteran to received educational assistance 
benefits was no excuse for the veteran to fail to complete 
his part of the bargain and to attend and complete the 
courses for which VA educational assistance benefits were 
approved.  The veteran's statement "I did not begin work on 
them until I had received payment from VA," clearly reveals 
that the veteran did not exercise good faith in completing 
his required educational pursuits for which he had applied 
and been approved for VA educational assistance benefits.  

Although those benefits clearly are shown to have been 
delayed, they were certainly paid in due course.  Having 
applied and been approved for payment of VA educational 
assistance benefits based upon two courses from an approved 
educational institution, the veteran was bound to 
satisfactorily attend and complete these courses in 
accordance with the agreement that he made with VA to receive 
his benefits.  While payment may not have been as timely as 
he would have wished, payment was ultimately made for 
educational assistance which the veteran terminated without 
good or sufficient cause.  

There is not objective evidence that the veteran did make any 
good faith effort to complete these courses, but rather that 
he made little to no effort to complete them.  Additionally, 
the veteran did not timely notify VA of his action in 
withdrawing from the courses in early November, before any VA 
educational benefits had actually been paid him.  His failure 
to timely notify VA of his withdrawal directly led to the 
overpayment in this case, and is certainly not evidence of 
good faith on the veteran's part.  The fact that the veteran 
wrote that he had other scheduled work and personal 
obligations which required his time and attention is also not 
mitigating in nature.  The veteran should have taken all of 
his time requirements into consideration before applying for 
and receiving VA educational assistance benefits for courses 
which he did not ultimately complete.  

The governing law and regulations does not provide for VA to 
pay educational assistance benefits for courses the veteran 
did not attend and complete.  Educational assistance benefits 
were terminated effective the day following the veteran's 
withdrawal from these courses (after the drop/add period had 
expired and resulting in punitive grades) and this directly 
caused and resulted in the overpayment at issue in this 
appeal of $3,963.67.  The veteran is solely a fault in the 
creation of this overpayment.  The debt was validly created, 
and the veteran must repay it.  


ORDER

The overpayment of educational assistance benefits of 
$3,963.67 was validly created.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


